BOWEN, Judge,
concurring specially.
I concur in the holding of the majority that work release does not constitute a “liberty” interest entitling the inmate to a due process hearing in connection with the removal from work release. That is exactly what I argued in my dissent in Edwards v. State, 461 So.2d 39, 41 (Ala.Cr.App.1984).
To the extent that Edwards supports the incorrect proposition that work release does create a liberty interest, it must be overruled and not “overruled” as the majority indicates.